DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 5/10/2022 are acknowledged.  Claims 1-4, 14, 17, 19, 21-22, 30 and 32 are amended; claims 8, 12-13, 23, 25-29 and 31 are canceled; claims 33-34 are new; claims 1-7, 9-11, 14-22, 24, 30 and 32-34 are pending; claim 24 is withdrawn; claims 1-7, 9-11, 14-22, 30 and 32-34 will be examined on the merits.

Information Disclosure Statement
The information disclosure statements submitted on 5/10/2022 have been considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “wherein the first step, the second step, and/or the third step is performed in under adherent conditions” which is ungrammatical because “performed in under adherent conditions” is nonsensical.  Either preposition (“in” or “under”) would be acceptable but both together is unacceptable.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-11, 14-22, 30 and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not teach a three step method; hence, claim 1 and all dependent claims constitute new matter.  The original disclosure discloses a two-step method with an optional maintenance step before the first step.  Amended claim 1 recites a second step comprising culturing human pluripotent stem cells in a medium comprising an FGF receptor inhibitor in the absence of feeder cells for a period of not less than 2 days and not more than 30 days, wherein the culture condition in the second step is a condition sufficient for inducing gene expression of at least one eye field transcription factor, wherein the second step excludes the presence of an MEK inhibitor, a TGFβ inhibitor and a Wnt signal transduction pathway activator.  There is no disclosure of such a second step in the original disclosure.  The original disclosure recites that the second step comprising culturing the cells in the presence of a Nodal signal transduction pathway inhibitor and/or a Wnt signal transduction pathway inhibitor to form a retinal pigment epithelial cell [0007].  The original disclosure does not recite that the second step comprises culturing human pluripotent stem cells in a medium comprising an FGF receptor inhibitor nor that the culture condition in the second step is a condition sufficient for inducing gene expression of at least one eye field transcription factor.  The original disclosure does not recite that the second step excludes the presence of an MEK inhibitor, a TGFβ inhibitor and a Wnt signal transduction pathway activator.  The original disclosure recites that the second step comprises culturing the cells in the presence of a Nodal signal transduction pathway inhibitor and/or a Wnt signal transduction pathway inhibitor to form a retinal pigment epithelial cell, which the second step in amended claim 1 now fails to do.  Hence, claims 1-7, 9-11, 14-22, 30 and 32-34 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement by constituting new matter.  NOTE:  Claim 1 can be amended to recite a maintenance step before the first step, i.e. the first step of the process for producing RPE cells can follow a maintenance step in the claimed method, as long as the claimed method is clearly set forth (i.e. not indefinite) and supported by the original disclosure.
Additionally, claim 1 constitutes new matter because the original disclosure does not recite that the maintenance/expansion step optionally performed before the first step of the method of producing RPE cells excludes the presence of an FGF receptor inhibitor, an MEK inhibitor, a TGFβ inhibitor and a Wnt signal transduction pathway activator as lines 5-7 of amended claim 1 now recites.  The original disclosure is silent on FGF receptor inhibitors, MEK inhibitors, TGFβ inhibitors or Wnt signal transduction pathway activators in the maintenance/expansion step optionally performed before the first step of the method of producing RPE cells; hence, the original disclosure does not recite the inclusion of these agents either; thus, inclusion of a negative limitation drawn to alternately recited components is also not supported.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The rejection of claims 1-11, 14-16, 21-22 and 29-32 under 35 U.S.C. § 103(a) over Takahashi et al., US 2013/0224156 (Doc. No. AC, IDS, 5/30/2018; herein “Takahashi”) in view of Valamehr et al., US 2014/0220681 (cite A, PTO-892, 3/27/2020; herein “Valamehr”) as set forth at pp. 2-6 of the previous Office Action is moot regarding claims 8, 29 and 31 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.  
The rejection of claims 1-11, 14-18, 21-22 and 29-32 under 35 U.S.C. § 103(a) over Takahashi in view of Valamehr, Stern et al., US 2012/0003736 (cite B, PTO-892, 3/27/2020; herein “Stern”) and Stanton et al., 2010 (cite U, PTO-892, 3/27/2020; herein “Stanton”) as set forth at pp. 10-11 of the previous Office Action is moot regarding claims 8, 29 and 31 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.  
The rejection of claims 1-11, 14-16, 19-22 and 29-32 under 35 U.S.C. § 103(a) over Takahashi in view of Valamehr and Paul et al., US 2010/0317100 (cite C, PTO-892, 3/27/2020; herein “Paul”) as set forth at p. 12 of the previous Office Action is moot regarding claims 8, 29 and 31 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.  

Double Patenting
The rejection of claims 1-6, 8-11, 17-22, 29-30 and 32 on the ground of nonstatutory double patenting over claims 1-3, 6-19, 21 and 24-25 of copending Application No. 15/758,255 (reference application) in view of Takahashi and the rejection of claims 7 and 14-16 on the ground of nonstatutory double patenting over claims 1-3, 6-19, 21 and 24-25 of copending Application No. 15/758,255 (reference application) in view of Takahashi and Valamehr as set forth at pp. 13-16 of the previous Office Action is moot regarding claims 8 and 29 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 1-11, 14-22, and 29-32 on the ground of nonstatutory double patenting over claims 1-8 and 10-19 of copending Application No. 16/491,746 (reference application) in view of Takahashi as set forth at pp. 16-17 of the previous Office Action is moot regarding claims 8, 29 and 31 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 1-8, 14-18, 21-22 and 29-32 on the ground of nonstatutory double patenting over claims 1-3, 5-10, 12-14, 16-20 and 22-25 of copending Application No. 16/095,339 (reference application) in view of Valamehr, the rejection of claims 9-11 on the ground of nonstatutory double patenting over claims 1-3, 5-10, 12-14, 16-20, and 22-25 of copending Application No. 16/095,339 in view of Valamehr and Takahashi and the rejection of claims 19-20 on the ground of nonstatutory double patenting over claims 1-3, 5-10, 12-14, 16-20, and 22-25 of copending Application No. 16/095,339 in view of Valamehr and Paul as set forth at pp. 17-19 of the previous Office Action is moot regarding claims 8, 29 and 31 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.

Response to Arguments
Applicant's Remarks filed 5/10/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 7-13 regarding the rejections under 35 U.S.C. § 103 and on the ground of non-statutory double patenting are moot as the rejections have been withdrawn.  The claim amendments constitute new matter as set forth above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651